REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a balance board, comprising: an upper plate having a top surface configured for a user to stand on; a base assembly configured to contact the ground; a center assembly pivotally connecting the upper plate with the base assembly; and an adjustable tilt system comprising at least a first adjustable angle stop configured to be rotated at adjustable intervals to change a maximum angle by which the upper plate may be tilted relative to the base assembly; wherein the base assembly includes a first plurality of teeth; wherein the first adjustable angle stop includes a second plurality of teeth configured to interface with the first plurality of teeth of the base assembly to provide fixation of the first adjustable angle stop at the adjustable intervals; wherein the base assembly includes a recess; wherein the first plurality of teeth extend radially inwardly within the recess; wherein the first adjustable angle stop includes a cylindrical protrusion configured to fit within the recess in the base assembly; and wherein the second plurality of teeth extend radially outwardly from the cylindrical protrusion.
Claims 2-3 and 6-7 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 8, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a balance board, comprising: an upper plate having a top surface configured for a assembly; wherein the base assembly includes a first plurality of teeth; and wherein the first adjustable angle stop includes a second plurality of teeth configured to interface with the first plurality of teeth of the base assembly to provide fixation of the first adjustable angle stop at the adjustable intervals.
Claims 9-10 and 12-16 depend either directly or indirectly from claim 8 and are allowable for all the reasons claim 8 is allowable.

Regarding independent claim 17, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a balance board, comprising: an upper plate having a top surface configured for a user to stand on; a base assembly configured to contact the ground; and a center assembly pivotally connecting the upper plate with the base assembly; the center assembly includes a compressible member configured to provide resistance to tilting of the upper plate with respect to the base assembly; wherein the compressible member is configured to be raised and the base assembly further including a base plate configured to contact the ground and a support member connected to the base plate and configured to support the central assembly; and the central assembly further including a resistance adjusting member including a plurality of shoulders arranged in a stepped configuration such that positioning different steps against the support member incrementally adjusts the vertical placement of the resistance adjusting member relative to the base assembly; wherein adjusting the vertical placement of the resistance adjusting member adjusts the vertical placement of the compressible member to adjust the resistance to tilting of the upper plate relative to the base assembly; and wherein the positioning of the resistance adjusting member at different vertical placements is performed by rotating the resistance adjusting member relative to the support member.
Claims 19-20 depend either directly or indirectly from claim 17 and are allowable for all the reasons claim 17 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784